Title: To John Adams from Daniel Jackson, 4 October 1798
From: Jackson, Daniel
To: Adams, John



Sir
Castle Island October 4th 1798

On the second day of October Instant, I took possession of this Place, agreeably to the Orders, which I had heretofore received. And with as little ceremony, considering where the importance of the Fortress, as could be obscured on such occasion, owing principally as I conceive to the former Commander—The Governor of the Commonwealth, together with Genl. Davis expressed a wish to the late Commander, that this Fortress might be delivered up, with the ceremonies usually observed on such occasions. From Genl. Davis, and the other Officers, I have received every assistance that was in their power. I find the Garrison in a poor state of defence. I shall as soon as possible transmit to the Secretary of War, an Inventory of the Ordnance, Ammunition, Implements &c &c, together with with a return of the Magazine, Barracks, and other buildings on the Island delivered to the United States. I have now about forty or fifty Soldiers under the Command of Capt. Gates and Lieut. Duncan. I wish if it should not be inconsistant with the arrangements made by the Secretary of War, that Lieut Leonard of Windsor in Vermont might be ordered on here Whenever Your Excellency should wish to visit this Fortress. I will order a barge to any place you shall direct—
I have the Honor to be with much / respect Your Excellency’s / Most Obedient Humble Servt.
Daniel Jackson Magor2 Regt of Artillerists & Enginrs.